Citation Nr: 0903962	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for chronic mechanical low back pain with degenerative disc 
disease (back disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1986 to 
August 1989 and from January 1991 to December 1994.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that denied an increased rating claim.  This appeal was 
previously before the Board.  In April 2007, the Board 
remanded the appeal for further development.  That 
development having been completed, the appeal is ready for 
Board review.  

In September 2005, the veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided at the RO, a transcript of which has been associated 
with the claims folder. 

In an April 2007 statement in support of claim, the veteran 
asked the RO to review his ability to earn a living in light 
of his service-connected disabilities.  This informal claim 
for a total rating for compensation purposes due to 
individual unemployability is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In September 2008, before the appeal was certified to the 
Board in October 2008, the veteran's representative submitted 
additional evidence in the appeal.  See 38 C.F.R. § 20.800 
(an appellant may submit additional evidence or information 
as to the availability of additional evidence after 
initiating an appeal).  The evidence was an August 2008 
medical opinion from Dr. Pettett, the veteran's private 
physician, stating that the veteran was unable to obtain 
employment due to his service-connected back and knee 
disabilities.  With that evidence was a request from the 
veteran's representative that the additional evidence be 
considered for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).   

If the agency of original jurisdiction (AOJ) receives 
additional pertinent evidence after the most recent SSOC has 
been issued and before the appeal is certified and the 
appellate record transferred to the Board, a supplemental 
statement of the case will be furnished to the appellant and 
his representative.  38 C.F.R. § 19.31(a), (b)(1).  No SSOC 
was issued after the receipt of the additional evidence.  
Instead, the AOJ placed a note in the claims file indicating 
that no SSOC was necessary because while it was "new," the 
medical opinion was not "material" because it contained no 
details as to the range of motion of the veteran's back.  But 
the regulation does not require that the evidence be "new 
and material" in order to trigger the duty to issue an SSOC; 
rather, it requires that an SSOC be issued if the evidence is 
"pertinent."  38 C.F.R. § 19.31(b)(1).  Evidence of 
interference with employment is certainly pertinent as to 
whether an extra-schedular rating is warranted.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  Thus, a remand is necessary 
for the agency of original jurisdiction to consider that 
supplemental evidence and to address in an SSOC whether an 
extra-schedular rating is warranted.  

In addition, the Board notes that there were deficiencies in 
the two SSOCs that were issued pursuant to the Board's 
April 2007 remand.  See 38 C.F.R. § 19.30(b)(2) (an SSOC will 
be furnished if a material defect is discovered with respect 
to a prior SSOC).  Although the decision portion of the 
July 2008 SSOC denied an increased rating, the reasons and 
bases portion of the document discussed the denial of a claim 
for service connection.  Another SSOC was issued in 
August 2008 that in the decision portion of the document 
denied an increased rating but in the reasons and bases 
portion of the document did not explain why the increased 
rating claim was denied.  Thus, in the SSOC, the AOJ should 
address all evidence received since the Board's April 2007 
remand.  It also appears that the August 2008 SSOC was mailed 
to an incorrect address for the veteran.

Further, the veteran should be provided with notice of what 
the evidence must show for an increased rating for his low 
back disorder, as this has not been done.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

The Board points out that in an October 
24, 2008 statement, the veteran's 
representative listed the veteran's 
correct mailing address.  All 
correspondence must be sent to the veteran 
at his correct mailing address.

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), and give 
him an appropriate opportunity to respond.

2.  Thereafter, readjudicate the veteran's 
claim, with consideration of all evidence 
received since the April 2007 remand of 
the Board.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with 
supplemental statement of the case that 
addresses all evidence received since the 
April 2007 remand of the Board.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

